DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 filed 03/13/2020 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Independent claim 1 recites the terms “carbazolyl-derived group”, “acridinyl-derived group”, and “diarylamino-derived group”.  The addition of the word “-derived” to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  It is unclear what “derived” is intended to convey and what the metes and bounds of the expression are intended to encompass. Clarification and/or correction are required.



Claim 5 recites the following group as a R1 or R2 group:

    PNG
    media_image1.png
    140
    227
    media_image1.png
    Greyscale
.
The above group includes three “#” symbols, which is stated to represent a bonding position.  The presence of three bonding positions is unclear, because R1 and R2 as shown in chemical formula 1 of claim 1 are monovalent groups (i.e., one bonding position attachment).  As shown in the above structure, the group appears to have three bonding positions, which renders the meaning unclear.  Clarification and/or correction are required.

Claim 5 recites the following group as a R1 and/or R2 group:

    PNG
    media_image2.png
    158
    246
    media_image2.png
    Greyscale
.
The above group includes two “#” symbols, which is stated to be a bonding position.  The presence of two bonding positions is unclear, because R1 and R2 as shown in chemical formula 1 of claim 1 are monovalent groups (i.e., one bonding position).  As shown in the above structure, the group appears to have two bonding positions, which renders the meaning unclear.  Clarification and/or correction are required.



Claim 11 recites the following groups as R1 and R2 groups:

    PNG
    media_image3.png
    158
    334
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    160
    311
    media_image4.png
    Greyscale
.
The above groups each include two “#” symbols, which is stated to be a bonding position.  The presence of two bonding positions is unclear, because R1 and R2 as shown in chemical formula 1 of claim 1 are monovalent groups (i.e., one bonding position).  As shown in the above structure, the groups each appear to have two bonding positions, which renders the meaning unclear.  Clarification and/or correction are required.

Claim 12 recites the following groups as a R1 and R2 groups:
 
    PNG
    media_image5.png
    90
    575
    media_image5.png
    Greyscale
.
The above groups each include two “#” symbols, which is stated to be a bonding position.  The presence of two bonding positions is unclear, because R1 and R2 as shown in chemical formula 1 of claim 1 are monovalent groups (i.e., one bonding position attachment).  As shown in the above structure, the groups each appear to have two bonding positions, which renders the meaning unclear.  Clarification and/or correction are required.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2020/135687 A1 teaches polyaromatic compounds comprising boron (see abstract and formula (1)).
Radtke et al., Chemical Science, (2019), 10(39), pages 9017-9027 discloses polyaromatic compounds containing two boron heteroatoms (see Chart 1 on page 9018).
John et al., Journal of Materials Chemistry C, (2018), Vol. 6, pages 10881-10887 teaches doubly boron-doped pentacene compounds as emitting materials for OLEDs (see title, abstract, and Scheme 1 on page 10882).
Hirai et al., Chemical Reviews, (2019), Vol. 119, pages 8291-8331 teaches boron-containing polycyclic -conjugated systems (see title, abstract, Scheme 2 page 8295, Scheme 9 page 8299, and Scheme 11, page 8301).
US 2018/0013064 A1 teaches a diboroanthracene derivative (see Formula I, par. 11) as dopant for an OLED (see par. 54-73).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786